Citation Nr: 0418908	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the RO in San Diego, 
California, which in pertinent part, found new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a left 
shoulder disorder.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a left shoulder disorder, and the VA has made reasonable 
efforts to develop such evidence.

2.  In a November 1992 decision, the RO denied the veteran's 
claim of entitlement to service connection for a left 
shoulder disorder; the decision was not appealed and it 
became final.  Evidence received since the November 1992 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for a left shoulder disorder, and 
the November 1992 RO decision is final.  38 USCA §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court also held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Finally, the Court held 
that VCAA included a fourth element of the requisite notice, 
requiring that VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim" (emphasis in original).  However an 
opinion of the VA General Counsel has held that this 
statement by the Court is dicta, and hence, is not binding on 
Board decisions.  (VAOPGCPREC   1-2004, (February 2004)).

In this case, the rating action July 2000 was issued before 
the enactment of VCAA.  Thus, in order to satisfy the holding 
in Pelegrini I & II, the Board would have to dismiss as void 
ab initio, the rating decision of the RO which was 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the July 
2002 Statement of the Case and July 2003, October 2003 and 
December 2003 Supplemental Statements of the Case, and May 
2003 correspondence from the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in May 2003, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

Factual Background

Evidence considered at the time of the November 1992 RO 
decision consisted of the veteran's service medical records, 
VA examinations, private medical records and a private X-ray 
study of the left shoulder.  The evidence is summarized 
below.

While service medical records reflect treatment for a right 
shoulder injury, for which the veteran has received service 
connection, these medical records are silent for treatment of 
a left shoulder disorder.  

A March 1972 VA certificate of attending physician, noted 
that examination of the left shoulder was normal as to 
contour, range of motion, strength and no significant 
tenderness or crepitation was noted.   

Private outpatient treatment notes, dated April 1988 to 
December 1991, reflect treatment for a variety of disorders, 
including left shoulder pain.  In a treatment note dated 
April 1988, the veteran reported intermittent complaints of 
left shoulder pain, that he attributed to an injury while in 
Vietnam.  Remaining treatment notes were consistent for 
complaints of left shoulder pain.

In December 1989, the veteran presented at Coronado Hospital 
with complaints of chronic left shoulder pain.  He gave a 
history of a helicopter crash, which occurred in 1969, and 
reported that the left shoulder pain was a residual of the 
helicopter crash.  The diagnosis was chronic left shoulder 
pain.  A January 1990 private X-ray study of the veteran's 
left shoulder revealed a normal left shoulder.  

During an April 1992 VA examination, the veteran reported the 
onset of pain in his left shoulder in 1968.  Examination of 
the left shoulder was normal and the diagnosis revealed 
supraspinatus tendonitis of the left shoulder.  

Based on the evidence described above, the RO denied service 
connection for a left shoulder disorder and determined that 
there was no evidence of a left shoulder disorder in service 
or within one year following discharge from service, hence 
there was no basis for granting service connection.
 
Evidence received subsequent to the November 1992 RO decision 
consisted of private outpatient treatment notes, private 
examinations, VA examinations, VA outpatient treatment notes, 
VA X-ray studies, lay statements, statements from the veteran 
and a Decision Review Officer hearing transcript.

Private outpatient treatment notes dated March 1993 to March 
1994, reveal treatment for a variety of complaints, including 
left shoulder pain.  In March 1994, the veteran presented 
with complaints of left shoulder pain.  The physician noted 
that the veteran had been seen over the years for a war 
injury and the veteran felt his shoulder pain could be 
related to his war injury.

A VA X-ray study of the left shoulder, performed in December 
1993, revealed that the left shoulder was within normal 
limits.

During a September 1996 VA examination of the joints, the 
examiner noted no tenderness of the left shoulder and found 
that range of motion of the left shoulder was full and 
normal.  No diagnosis pertaining to the left shoulder was 
made.

VA outpatient treatment records dated July 1997 to February 
2000 are consistent for complaints and treatment of left 
shoulder pain.

In December 1999 and again in January 2000, the veteran 
presented for a private consultation at the office of F.D.C., 
M.D., with complaints of left shoulder pain for the past four 
to five months.  The diagnosis was rotator cuff tendonitis.

In January 2000, the veteran presented at the office of 
B.C.A., M.D., also with complaints of left shoulder pain.  He 
was administered injections of corticosteroids and lidocaine.  
The veteran subsequently called the doctor and explained that 
the injections did not alleviate the pain.  The doctor 
suggested another trial of corticosteroids and lidocaine and 
diagnosed the veteran with a possible rotator cuff tear.  

A private Magnetic Resonance Imaging (MRI) study of the 
veteran's left shoulder, was performed in February 2000.  The 
MRI revealed pronounced inferior tilting of the anterior 
acromion.  The supraspinatus tendon was thickened and 
hyperintensed which was consistent with at least a partial 
tear.

In March 2000, a VA X-ray study of the bilateral shoulders 
was conducted.  It revealed no subluxation or dislocation 
bilaterally, productive changes inferior margins of both 
acromia, compatible with bilateral impingement, mild 
descensus of both humeral heads, relative to both glenoid 
fossae, with weight-bearing and no acromioclavicular 
separation was noted and no soft tissue calcification was 
identified in the region of either rotator cuff.

During a private consultation with S.A.P., M.D., in May 2001, 
the veteran complained of pain in his left shoulder and noted 
that at night his left arm goes numb.  He further complained 
of decreased strength in the left upper extremities and 
denied any true clumsiness, gait alteration or Lhermitte 
sign.  No diagnosis pertaining to a left shoulder disorder 
was noted.

During a February 2003 hearing before a Decision Review 
Officer, the veteran testified that he jumped out of a 
helicopter as it was crashing and landed on the back of his 
head, neck and shoulders.  He first noticed problems with his 
left shoulder in the 1970's when he began feeling twinges of 
pain, which increased over time.

In December 2003, the RO received a lay statement from the 
veteran's friend which noted that he served in the same 
division as the veteran and verified that the veteran's 
shoulder was injured in the combat zone.

In a statement from the veteran, received by the RO in 
January 2004, he indicated that he never complained about his 
left shoulder because it only began hurting him in the later 
years of his life.  

Analysis

In November 1992, the RO determined that the veteran's claim 
for service connection for a left shoulder disorder must be 
denied.  Their action is not binding on the Board.  The 
Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened .  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran contends that he incurred a left shoulder 
disorder in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

The veteran's claim for service connection for a left 
shoulder disorder was denied by the RO in a November 1992 
decision.  The veteran did not appeal this decision, and the 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

When the RO denied the claim for service connection for a 
left shoulder disorder in November 1992, it considered the 
veteran's service medical records, VA examinations, and 
private medical records, and found no nexus to relate 
complaints of a left shoulder disorder to service.
 
Evidence received subsequent to the November 1992 RO decision 
consists of private outpatient treatment notes, private 
examinations, VA examinations, VA outpatient treatment notes, 
VA X-ray studies, a lay statement, statements from the 
veteran and a Decision Review Officer hearing transcript.  
The Board finds that the evidence submitted in support of the 
veteran's request to reopen the claim is not new and material 
as it does not provide a nexus between the current disability 
and military service, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2003); Hodge, supra.

Since the RO's November 1992 decision, the veteran has again 
provided statements asserting that he incurred a left 
shoulder disorder during service.  The veteran's additional 
statements are essentially cumulative or redundant of his 
basic assertions at the time of the 1992 decision, and such 
are not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  Moreover, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the November 1992 RO decision which 
denied service connection for a left shoulder disorder.  Thus 
the claim has not been reopened and the November 1992 
decision remains final.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left 
shoulder disorder is not reopened.




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



